DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 and 28-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 7, in lines 1-8, the limitation “A method of a detecting a guide catheter disposed in a lumen of a blood vessel the method comprising:…on a per frame basis of the collected intravascular data performing a circle fit to determine per frame diameter value of the lumen [of the blood vessel]; identifying a deviation in one or more of the per frame diameter values of the lumen [of the blood vessel] as corresponding to a frame that includes guide catheter image data…” is recited.  The claim therefore sets forth that a per frame diameter value of the lumen of the blood vessel is determined and a deviation in one or more of the per frame diameter values of the lumen of the blood vessel is identified as corresponding to a frame that includes guide catheter image data. In other words, all the diameter values that are determined in the collected intravascular data by performing the circle fit correspond to a diameter value of the blood vessel lumen and wherein an identified deviation in those blood vessel lumen diameter values correspond to a frame that includes a guide catheter image data.  
However, paragraph [0016] of the corresponding, instant PG-Pub 2020/0330070 discloses “In one embodiment, the GC detection software module and associated method process one frame at a time and determines best fit circles and/or diameter values…The method evaluates each diameter and if it is within an acceptable deviation level indicative of consistent diameters continue to the next frame. Upon the detection of a change in diameter outside of the acceptable level, the software can treat that frame as having a diameter exceeding that of the GC and corresponding to a frame of lumen only data” and paragraph [0070], which discusses the circle-fit detection method, discloses “From the plot of Fig. 7, a diameter transition in the form of a sharp increase is seen at about frame 117.  The detection method used relative to Fig. 7 is a circle-fit-based method.  A diameter increase is detected at frame 117 which corresponds to a transition from a consistent circular cross-section of the GC to an expanded distance of the lumen. This signature transition can be used to detect the GC in one embodiment”.  Therefore, though the specification does disclose that on a per frame basis of the collected intravascular data a circle fit is performed to determine a per frame diameter value, the determined diameter values do not solely correspond to that of the blood vessel lumen.  Rather, the diameter values may correspond to that of the guide catheter (GC) or correspond to that of the blood vessel lumen diameter (which has an expanded distance).  Note that if a diameter value of the lumen of the blood vessel was determined on a per frame basis of the collected intravascular data (i.e. all the determined diameter values corresponded to the diameter of the blood vessel lumen), then it would appear that the deviation in one or more of the per frame diameter values of the blood vessel lumen could not be identified since the deviation of the diameter values appears to a result of a transition from a blood vessel lumen diameter to a diameter of the guide catheter.  The claims therefore fail to comply with the written description requirement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19, 22, 23-24 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onimura (US Pub No. 2011/0237958).
	With regards to claim 18 and 23, Onimura discloses a system and a non-transitory computer readable storage medium storing instructions, the system and method comprising:
collecting intravascular data using an intravascular imaging probe (paragraph [0008], referring to carrying out a scan (i.e. first set of intravascular data) by protruding a probe which includes an imaging core (601, 602, 231) from a guiding catheter and a pull-back scan performed when the transmitting and receiving unit enters the inside of the catheter (i.e. second set of intravascular data comprising guide catheter image data as the data is acquired when the transmitting and receiving unit is inside the catheter, wherein the first and second set form the collected “intravascular data”; paragraph [0068], [0077]-[0078], referring to the guiding catheter detection unit (905) judging whether or not the transmitting and receiving unit (401) enters in the lumen of the guiding catheter (620) by detecting the image of the guiding catheter from the two-dimensional image for the monitor which is generated in step S104, and thus images (i.e. first set) which do not comprise the guiding catheter and images (i.e. second set) which do comprise the guiding catheter are obtained; Figures 6 and 11);
performing, on a per frame basis of the collected intravascular data, a circle fit to determine a per frame diameter value of a lumen (paragraph [0070], referring to “As is clear from the image of Fig. 10B, the shape of the guiding catheter is regular and a diameter thereof is small compared with that of the blood vessel, so that it is possible to distinguish an image 1001 of the guiding catheter easily from the blood vessel by tracing the high intensity portion…The lumen is plotted toward the circumferential direction and a case in which a circle can be drawn seamlessly is assumed to be the guiding catheter”; paragraphs [0072], [0079], referring to tracing portions of the image having the intensity of a threshold value or more and extracting a ring (i.e. circle fit) having a predetermined diameter, which is a diameter corresponding to the inner diameter of the guiding catheter; paragraph [0074], referring to performing the judgement over a plurality of frames; Figures 10A,B, 11-12);
identifying a deviation in one or more of the per frame diameter values as corresponding to a frame that includes guide catheter image data (paragraph [0070], referring to the shape of the guiding catheter having a diameter that is small compared with that of the blood vessel so that it is possible to distinguish an image 1001 of the guiding catheter easily from the blood vessel by tracing the high intensity portion, wherein the smaller diameter of the guiding catheter would provide a deviation in one or more per frame diameter values; paragraph [0079], referring to judging whether or not the transmitting and receiving unit (401) exists in the lumen of the guiding catheter by determining whether a ring having a predetermined diameter corresponding to the inner diameter of the guiding catheter can be extracted or not, wherein being able to extract said ring would represent a deviation in one or more per frame diameter values; Figures 10A,B, 11-12); and
excluding frames that include the guide catheter image data from an intravascular data processing module (paragraph [0008]; paragraphs [0078]-[0079], referring to stopping the generation and storage of line data when the guiding catheter is detected, which would thus exclude frames that include the guiding catheter from further processing; Figure 11).
Further, with regards to claims 18 and 23, Onimura discloses that their system comprises an intravascular imaging probe (101, 201) (paragraph [0030], [0058]; Figures 1, 6-7) and one or more processors (214) coupled to the intravascular imaging probe (201), wherein the processors would inherently comprise a non-transitory computer-readable medium storing instructions to be executed by the processors (paragraph [0038], Figures 1-2).
With regards to claims 19 and 24, Onimura discloses that their method further comprises detecting a peak or relative extrema to validate an indication of guide catheter image data being present (paragraphs [0070], [0079], referring to tracing the high intensity portion (i.e. relative extrema) to distinguish an image 1001 of the guiding catheter easily from the blood vessel, wherein the place where the differential component thereof is large (i.e. relative extrema) is assumed to be the lumen).
With regards to claims 22 and 27, Onimura discloses that each frame is data that corresponds to a cross-section perpendicular to a direction of motion of a pullback of the intravascular imaging probe through the blood vessel (Abstract; paragraph [0003], referring to obtaining cross-sectional images based on optical coherence, which would be perpendicular to the pullback direction of motion; paragraph [0008], referring to the pull-back scan; Figures 6-7, 8B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onimura as applied to claims 18 and 23 above, and further in view of Xu (US Pub No. 2014/0018669).
With regards to claims 20 and 25, as discussed above, Onimura meets the limitations of claims 18 and 23.  However, they do not specifically disclose that the intravascular data processing module is a stent detection module.
Xu discloses methods for automatic stent or stent strut detection and measurement using optical coherence tomography data, such as image data (paragraph [0002]).  Semi-automatic and automatic methods for stent strut detection and lumen boundary detection in OCT images facilitates stent visualization and measurement which allows cardiologists to make clinical decisions (paragraphs [0007]-[0008], [0011]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the intravascular data processing module of Onimura be a stent detection module, as taught by Xu, in order to provide an automatic method for stent visualization and measurement which allows cardiologists to make clinical decisions (paragraphs [0007]-[0008], [0011]).

Claim(s) 21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onimura as applied to claims 18 and 23 above, and further in view of Elbasiony (US Patent No. 8,831,321).
With regards to claims 21 and 26 as discussed above, Onimura meets the limitations of claims 18 and 23.  However, they do not specifically disclose that the intravascular data processing module is a side branch detection module.
Elbasiony discloses methods and systems for more accurately identifying and quantifying a lumen by identifying candidate or potential side branches from an OCT image dataset thereof, wherein image processing techniques can be used to track such patterns and identifying candidate side branches (column 1, line 57-column 2, line 15).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the intravascular data processing module of Onimura be a side branch detection module, as taught by Elbasiony, in order to more accurately identify and quantify a lumen (column 1, lines 57-60).
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-11 and 28-30 have been considered but are moot because the new ground of rejection (i.e. 35 USC 112(a) rejection as failing to comply with the written description requirement) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to claims 7-11 and 28-30, as set forth above, the claims are rejected under 35 USC 112(a) as failing to comply with the written description requirement.  However, it is noted that the prior art does not teach or suggest identifying a deviation in one or more of the per frame diameter values of the [blood vessel] lumen as corresponding to a frame that includes guide catheter image data, in combination with the other claimed steps.  
With regards to claims 18-27, Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive. 
With regards to claims 18 and 23, Applicant asserts that similar features as set forth on claim 7 are found in the claims.  However, claim 7 has been amended to set forth that the per frame diameter is that of the blood vessel lumen, whereas claims 18 and 23 simply refer to the per frame diameter being that of “a lumen”, but not limited specifically to that of the “blood vessel”.  The 102(a)(1) rejection under Onimura is therefore maintained as Onimura does disclose performing a circle fit to determine a per frame diameter value of “a lumen” (i.e., for example, the guide catheter lumen as set forth in Onimura, paragraph [0070], referring to “As is clear from the image of Fig. 10B, the shape of the guiding catheter is regular and a diameter thereof…”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793